DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The amendment to the specification made on 07/06/2021 has been acknowledge by the examiner.
Drawings
3. The objection made to the drawing in the previous office action has been withdrawn in view of the amendment.
Election/Restrictions
4. Claims [1-4, 9 and 13-14] are allowable. Claims [5, 7, 8 and 10-12], previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 10/15/2020, is hereby withdrawn and claims [5, 7, 8 and 10-12], hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim has been amended as follows:
6. Claim 9 (currently amended): in  claim 9 line 16 delete “the” and insert “a” before “maximum”,  in line 17 delete “the” and insert “a” before “minimum”.

7. Claim 12 (currently amended): in  claim 12 line 2 delete “the” and insert “a” before “minimum”.
                                                  Allowable Subject Matter
8. Claims [1-5 and 7-14] are allowed.
9. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1, 13 and 14] none of the prior arts on the record teaches or reasonably suggests: an image capture apparatus including: wherein the moving object detection unit detects, as the moving object, a difference between (a) an HDR-combined image obtained by HDR combination of the plurality of captured images and (b) a past HDR-combined image.

Claims 2-5, 7-8 and 10-12 are allowed due to their direct or indirect dependency on claim 1. 
Re Claim [9] none of the prior arts on the record teaches or reasonably suggests: An image capture apparatus, including: wherein in a case where the number of the plurality of captured images is three or more, the setting unit adjusts the exposure amounts except a maximum exposure amount and a minimum exposure amount out of the plurality of exposure amounts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698